Exhibit 10.1

 

AMENDMENT NO. 1
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of March 19, 2018, is entered into by and among  THE
TRADE DESK, INC., a Delaware corporation (“Borrower”), the lenders identified on
the signature pages hereof (such lenders, and the other lenders party to the
below-defined Loan Agreement, together with their respective successors and
permitted assigns, each individually, a “Lender”, and collectively, the
“Lenders”), and CITIBANK, N.A., a national banking association, as agent for the
Lenders and all other Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and in light of the
following:

W I T N E S S E T H

WHEREAS, Borrower, Lenders, and Agent are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of May 9, 2017 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Loan
Agreement”);

WHEREAS, Borrower has requested that Agent and Required Lenders make certain
amendments to the Loan Agreement and, upon the terms and conditions set forth
herein, Agent and Required Lenders are willing to make such amendments to the
Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.Defined Terms.  All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Loan Agreement.

2.Amendments to Loan Agreement.  Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 3 hereof, the
Loan Agreement shall be amended as follows:

(a)Section 1.1 of the Loan Agreement is hereby amended by amending and restating
the definition of “Business Plan” in its entirety as follows:

“Business Plan” means a business plan of the Loan Parties and their
Subsidiaries, consisting of consolidated projected balance sheets, income
statements, related cash flow statements and related profit and loss statements,
and availability forecasts, together with appropriate supporting details and a
statement of the underlying assumptions and a projection of Excess Availability,
which covers the period from the first day of the fiscal year in which such
business plan is delivered pursuant to Section 7.11(b) through the earlier of
(i) the last day of the second full fiscal year following the date on which such
business plan is delivered and (ii) Termination Date, and which is prepared (a)
on a quarterly basis for the fiscal year in which such business plan is
delivered and (b) on an annual basis for the immediately succeeding two fiscal
years (or portion thereof through the Termination Date).

LEGAL_US_E # 133878774.6

--------------------------------------------------------------------------------

 

(b)Section 7.11 of the Loan Agreement is hereby amended by amending and
restating in its entirety clause (c) as follows:

“(c)Quarterly Financial Statements.  As soon as available, but not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year, (A) management prepared interim consolidated Financial
Statements of the Loan Parties and their Subsidiaries as at the end of such
fiscal quarter and for the fiscal year to date and setting forth in comparative
form the figures for the corresponding period or periods of the previous fiscal
year; (B) in the event that (x) the gross revenues of the Subsidiaries of the
Borrower Agent exceed $100,000,000 per year or (y) the aggregate amount of
Investments by the Loan Parties in or to, and guarantees by the Loan Parties of
Indebtedness of, Subsidiaries that are not Loan Parties exceeds $5,000,000, the
management prepared interim Financial Statements of the Loan Parties and their
Subsidiaries, on a consolidating basis, as at the end of such fiscal quarter and
for the fiscal year to date; (C) a certification by the Borrower Agent’s chief
financial officer, controller or the vice president, finance that such Financial
Statements have been prepared in accordance with GAAP and are fairly stated in
all material respects (subject to normal year-end audit adjustments); and (D) a
narrative discussion of the financial condition of the Loan Parties and their
Subsidiaries and results of operations and the liquidity and capital resources
for the fiscal quarter then ended, prepared by the chief financial officer of
the Borrower Agent; provided that, in lieu of such narrative discussion, the
Borrower Agent may participate in a quarterly conference call (each such call to
be at a time and date to be reasonably agreed by the Borrower Agent and the
Agent) among senior management of the Borrower Agent, the Agent and the Lenders.

(c)Section 7.11 of the Loan Agreement is hereby further amended by amending and
restating in its entirety clause (e) as follows:

“(e)Borrowing Base Certificate.   Quarterly, not later than twenty (20) days
after the end of each fiscal quarter, a certificate signed by the chief
financial officer or the vice president-finance of the Borrower Agent
substantially in the form of Exhibit I (a “Borrowing Base Certificate”)
detailing the Eligible Receivables, containing a calculation of Availability and
reflecting all sales, collections, and debit and credit adjustments, as of the
last day of the preceding quarter (or as of a more recent date as the Agent may
from time to time reasonably request); provided that, (x) if the sum of (I) the
average daily balance of Revolving Credit Loans (inclusive of Swing Loans), plus
(II) the average daily undrawn amount of Letters of Credit during any fiscal
month was greater than or equal to the lesser of (x) $50,000,000 and (y)
twenty-five percent (25%) of the Aggregate Revolving Credit Commitment then in
effect, the Borrower Agent shall deliver a Borrowing Base Certificate, not later
than the twentieth (20th) day after the end of such fiscal month, setting forth
the Borrowing Base calculated as of the last day of such month, and (y) if
Excess Availability is at any time less than the greater of (I) Fifteen Million
Dollars ($15,000,000) and (II) 12.5% of the lesser of (A) the Borrowing Base
then in effect and (B) the Aggregate Revolving Credit Commitment as of such
date, then, commencing with the first calendar week following the end of such
fiscal month, and continuing on a weekly basis thereafter, until a period of
sixty (60) consecutive days has elapsed during which at all times Excess
Availability has equaled or exceeded the greater of (I) Fifteen Million Dollars
($15,000,000) and (II) 12.5% of the lesser of (A) the Borrowing Base then in
effect and (B) the Aggregate Revolving Credit Commitment as of such date, the
Borrower Agent shall deliver the Borrowing Base Certificate weekly, on the
Wednesday of each week (or, if Wednesday is not a Business Day, on the next

2

--------------------------------------------------------------------------------

 

succeeding Business Day), setting forth the Borrowing Base calculated as of the
close of business on the immediately preceding Saturday.”

(d)Section 7.11of the Loan Agreement is hereby amended by amended and restating
clause (f) thereof in its entirety as follows:

“(f)Agings.  Concurrently with the delivery of each quarterly or monthly
Borrowing Base Certificate pursuant to clause (e) above, agings of the
Borrowers’ Receivables and accounts payable, in scope and detail satisfactory to
Agent, as of the last day of the preceding quarter or month, as applicable.”

3.Conditions Precedent to Amendment. The satisfaction (or waiver in writing by
Agent) of each of the following shall constitute conditions precedent to the
effectiveness of the Amendment (such date being the “Amendment Effective Date”):

(a)Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b)After giving effect to this Amendment, the representations and warranties
contained herein, in the Loan Agreement, and in the other Loan Documents, in
each case shall be true, correct, and complete in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the Amendment Effective Date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).

(c)No Default or Event of Default shall have occurred and be continuing as of
the Amendment Effective Date, nor shall either result herefrom.

(d)Borrower shall pay concurrently with the closing of this Amendment, all fees,
costs, expenses and taxes then payable pursuant to the Loan Agreement and
Section 5 of this Amendment.

(e)All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

4.Representations and Warranties. Borrower hereby represents and warrants to
Agent, each Lender and each other Secured Party as follows:

(a)It (i) is an Entity duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdictions) under the laws of
the jurisdiction of its organization, (ii) has the requisite power and authority
to own its properties and assets and to transact the businesses in which it
presently is, or proposes to be, engaged and (iii) is duly qualified, authorized
to do business and in good standing (to the extent such concept exists in the
relevant jurisdictions) in each jurisdiction where it presently is, or proposes
to be, engaged in business, except to the extent that the failure so to qualify
or be in good standing would not reasonably be expected to have a Material
Adverse Effect.

3

--------------------------------------------------------------------------------

 

(b)It has the requisite power and authority to execute, deliver and perform its
obligations under this Amendment, the Loan Agreement, as amended by this
Amendment and after giving effect hereto, and each other Loan Document to which
it is or will be a party.  All requisite corporate action necessary for the
execution, delivery and performance by it of this Amendment, the Loan Agreement,
as amended by this Amendment and after giving effect hereto, and each other Loan
Document to which it is or will be a party (including the consent of its Owners,
where required) has been taken.

(c)This Amendment, the Loan Agreement, as amended by this Amendment and after
giving effect hereto, and each other Loan Document to which it is or will be a
party, delivered by Borrower, when executed and delivered, will be, the legal,
valid and binding obligation of Borrower enforceable in accordance with its
respective terms, except as enforceability may be limited by (i) bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(d)The execution, delivery and performance by it of  this Amendment, the Loan
Agreement, as amended by this Amendment and after giving effect hereto, and each
other Loan Document to which it is or will be a party (i) do not contravene any
of the Governing Documents of it, (ii) do not contravene any Requirement of Law,
(iii) do not contravene any Material Contract, except as such contravention
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (iv) will not result in the imposition of any Liens
upon any of its properties other than Permitted Liens.

(e)No consent, authorization or approval of, or filing with or other act by, any
Governmental Authority or any other Person is required in connection with the
execution, delivery or performance of this Amendment, the Loan Agreement, as
amended by this Amendment and after giving effect hereto, or any other Loan
Document or the consummation of the transactions contemplated hereby or thereby,
except (i) such consents, authorizations, approvals, filings or other acts as
have been made or obtained, as applicable, and are in full force and effect,
(ii) the filing of UCC financing statements, (iii) filing of the Intellectual
Property Security Agreement with the United States Patent and Trademark Office
and the United States Copyright Office, (iv) filings or other actions listed on
Schedule 6.1(f) to the Loan Agreement, and (v) such consents, authorizations,
approvals, filings or other acts the failure of which to be obtained or made
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(f)No judgments, orders, writs or decrees are outstanding against it or any
other Loan Party, or any of their Subsidiaries, nor is there now pending or, to
its knowledge, any threatened litigation, contested claim, investigation,
arbitration, or governmental proceeding by or against it, any other Loan Party
or any of their Subsidiaries that (i) individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Amendment, the Loan
Agreement, the Notes, any other Loan Document or the consummation of the
transactions contemplated hereby or thereby.

(g)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.

(h)The representations and warranties set forth in this Amendment, the Loan
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by

4

--------------------------------------------------------------------------------

 

materiality in the text thereof) on and as of the Amendment Effective Date, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

(i)This Amendment has been entered into without force or duress, of the free
will of Borrower, and the decision of Borrower to enter into this Amendment is a
fully informed decision and such Person is aware of all legal and other
ramifications of each decision.

(j)It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.

5.Payment of Costs and Fees.  Borrower shall pay to Agent and each Lender all
Lender Group Expenses (including, without limitation, the reasonable fees and
disbursements of counsel, experts, consultants and other professionals retained
by Agent or any Lender) in connection with the preparation, negotiation,
execution and delivery of this Amendment and any documents and instruments
relating hereto.

6.Release.

(a)Effective on the Amendment Effective Date, Borrower, for itself and on behalf
of its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges Agent, each Lender, and
each other Secured Party, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals and all
other persons and entities to whom any Lender or other Secured Party would be
liable if such persons or entities were found to be liable to Borrower (each a
“Releasee” and collectively, the “Releasees”), from any and all past, present
and future claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character,  whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower ever had from the
beginning of the world, now has, or might hereafter have against any such
Releasee which relates, directly or indirectly to the Loan Agreement, any other
Loan Document, or to any acts or omissions of any such Releasee with respect to
the Loan Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents, except for the duties and
obligations set forth in this Amendment.  As to each and every Claim released
hereunder, Borrower hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

5

--------------------------------------------------------------------------------

 

As to each and every Claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law (including
without limitation the laws of the state of New York), if any, pertaining to
general releases after having been advised by its legal counsel with respect
thereto.

Borrower acknowledges that it may hereafter discover facts different from or in
addition to those now known or believed to be true with respect to such Claims
and agrees that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts.  Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

(b)Borrower, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release.  Borrower further agrees that it shall not
dispute the validity or enforceability of the Loan Agreement or any of the other
Loan Documents or any of its obligations thereunder, or the validity, priority,
enforceability or the extent of Agent’s Lien on any item of Collateral under the
Loan Agreement or the other Loan Documents.  If Borrower, any Guarantor, or any
of their respective successors, assigns, or officers, directors, employees,
agents or attorneys, or any Person acting for or on behalf of, or claiming
through it violate the foregoing covenant, such Person, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

7.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.  THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE PROVISION SET FORTH
IN SECTIONS 12.13 THROUGH 12.17 OF THE LOAN AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

8.Amendments.   This Amendment cannot be altered, amended, changed or modified
in any respect except in accordance with Section 12.5 of the Loan Agreement.

9.Counterpart Execution.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission (including electronic
imaging) shall be equally as effective as delivery of an original executed
counterpart of this Amendment.

10.Effect on Loan Documents.

(a)The Loan Agreement, as amended hereby, and each of the other Loan Documents
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects.  The execution,
delivery, and performance of this Amendment shall not operate, except as
expressly set forth herein, as a modification or waiver of any right, power, or
remedy of Agent or any Lender under the Loan Agreement or any other Loan
Document.  Except for the amendments to the Loan Agreement expressly set forth
herein, the Loan Agreement and the other Loan

6

--------------------------------------------------------------------------------

 

Documents shall remain unchanged and in full force and effect.  The waivers,
consents and modifications set forth herein are limited to the specifics hereof
(including facts or occurrences on which the same are based), shall not apply
with respect to any facts or occurrences other than those on which the same are
based, shall neither excuse any future non-compliance with the Loan Documents
nor operate as a waiver of any Default or Event of Default, shall not operate as
a consent to any further waiver, consent or amendment or other matter under the
Loan Documents, and shall not be construed as an indication that any future
waiver or amendment of covenants or any other provision of the Loan Agreement
will be agreed to, it being understood that the granting or denying of any
waiver or amendment which may hereafter be requested by Borrower remains in the
sole and absolute discretion of Agent and Lenders. To the extent that any terms
or provisions of this Amendment conflict with those of the Loan Agreement or the
other Loan Documents, the terms and provisions of this Amendment shall control.

(b)Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified and amended hereby.

(c)To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.

(d)This Amendment is a Loan Document.

(e)Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision of this Amendment.  Section, subsection, clause,
schedule, and exhibit references herein are to this Amendment unless otherwise
specified.  Any reference in this Amendment to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties.  Any reference herein to any Person shall be construed to include
such Person’s successors and assigns.  Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record.

11.Entire Agreement.  This Amendment, and the terms and provisions hereof, the
Loan Agreement, as amended by this Amendment and after giving effect hereto, and
the other Loan Documents constitute the entire agreement among the parties,
supersede any prior written and verbal agreements among them with respect to the
subject matter hereof and thereof, and shall bind and benefit the parties and
their respective successors and permitted assigns.  This Amendment shall be
deemed to have been jointly drafted, and no provision of it shall be interpreted
or construed for or against a party because such party purportedly prepared or
requested such provision, any other provision, or this Amendment as a whole.

7

--------------------------------------------------------------------------------

 

12.Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

13.Reaffirmation of Obligations.  Borrower hereby (a) acknowledges and reaffirms
its obligations owing to Agent, each Lender, each Letter of Credit Issuer, each
Bank Product Provider and each other Secured Party under each Loan Document to
which it is a party, and (b) agrees that each of the Loan Documents to which it
is a party is and shall remain in full force and effect.  Borrower hereby (i)
further ratifies and reaffirms the validity and enforceability of all of the
Liens and security interests heretofore granted, pursuant to and in connection
with the Loan Agreement, as amended by this Amendment and after giving effect
hereto, or any other Loan Document to Agent, on behalf and for the benefit of
each Secured Party, as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and (ii) acknowledges that
all of such Liens and security interests, and all Collateral heretofore pledged
as security for such obligations, continue to be and remain collateral for such
obligations from and after the Amendment Effective Date.

14.Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement and the Loan Documents
effective as of the Amendment Effective Date and as modified hereby.

15.Severability.  In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

[Signature pages follow]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

“Borrower”

 

THE TRADE DESK, INC.

 

 

By:

/s/ Paul Ross

Name:

Paul Ross

Title:

CFO

 




[Signature Page to Amendment No. 1 to Amended and Restated LSA]

 

--------------------------------------------------------------------------------

 



“Agent” and a “Lender”

 

CITIBANK, N.A., a national banking association

 

 

By:

/s/ Jeff Royston

Name:

Jeff Royston

Title:

SVP

 

 




[Signature Page to Amendment No. 1 to Amended and Restated LSA]

--------------------------------------------------------------------------------

 



“Lender”

 

U.S. BANK NATIONAL ASSOCIATION

 

 

By:

/s/ Wayne Glen Elliot

Name:

Wayne Glen Elliot

Title:

Vice President

 

 




[Signature Page to Amendment No. 1 to Amended and Restated LSA]

--------------------------------------------------------------------------------

 



“Lender”

 

CITY NATIONAL BANK, a national banking

association

 

 

By:

/s/ Mia Bolin

Name:

Mia Bolin

Title:

Sr. Vice President

 




[Signature Page to Amendment No. 1 to Amended and Restated LSA]

--------------------------------------------------------------------------------

 



“Lender”

 

EAST WEST BANK, a California banking

corporation

 

 

By:

/s/ Alexis Coyle

Name:

Alexis Coyle

Title:

Managing Director

 




[Signature Page to Amendment No. 1 to Amended and Restated LSA]

--------------------------------------------------------------------------------

 



“Lender”

 

MUFG UNION BANK, N.A.

 

 

By:

/s/ Peter Ehlinger

Name:

Peter Ehlinger

Title:

Vice President

 




[Signature Page to Amendment No. 1 to Amended and Restated LSA]

--------------------------------------------------------------------------------

 



“Lender”

 

BANK HAPOALIM B.M.

 

 

By:

/s/ Lavea Eisenberg

Name:

Lavea Eisenberg

Title:

First Vice President

 

[Signature Page to Amendment No. 1 to Amended and Restated LSA]